DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 22-23 recite, “...wherein the gap is smaller than a thickness of the aggregate of the absorbent fibers..”  This limitation requires that components of the claimed apparatus and their arrangement are dependent upon a material worked upon.  This makes the claim indefinite since the material worked upon, and therefore the arrangement of the components in the apparatus, will change according to the operator using the apparatus.  For purposes of examination it is presumed that Applicant meant 

Claim Rejections - 35 USC § 103
Claims 1-4, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackels (US 9943446) in view of Daniels et al. (US 6982052) and Hansen et al. (US 5456982).
As to claim 1, Jackels discloses an apparatus for manufacturing an absorbent body (Abstract).  Jackels discloses that the apparatus comprises of: a conveying unit (14, 24), a mixing unit (100), a chamber portion (60), and a stacking portion (50) disposed below the chamber portion (50).  Jackels discloses that the mixing unit comprises of a cylindrical body that is supported rotatably and has an outer circumferential surface on which recesses and protrusions are formed; wherein there is a gap formation portion between the cylindrical body and the cylindrical portion; and a mixing portion is provided with recesses and protrusions facing the outer circumferential surface of the cylindrical body (Fig 3 below); wherein the gap is formed between the cover member is bounded by the upper surface of a cover member that covers and faces the upper portion of the cylindrical body.

    PNG
    media_image1.png
    807
    451
    media_image1.png
    Greyscale


Jackels discloses that the stacking portion may have a vacuum but fails to specifically disclose a suction unit to create said vacuum.  Jackels also fails to specifically teach or disclose that the stacking portion has recessed portion with a predetermined shape.  Daniels et al. discloses a process and apparatus for forming products with a plurality of superimposed fibrous layers (Abstract).  Daniels discloses that it is known and conventional in the art to provide a foraminous carrier with a fixed recessed portion with a predetermined shape so as to form absorbent articles of a desired shape (Fig. 5 below) by using vacuum suction units (87) to cause negative pressure upon a stacking portion device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the foraminous carrier/stacking unit of Daniels in the device taught by Jackels because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a foraminous carrier which is capable of creating absorbent articles of a desired shape.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image2.png
    460
    585
    media_image2.png
    Greyscale

The above references as combined fail to specifically teach or disclose that the apparatus has a connection portion between the mixing and chamber portion, wherein said connection portion has a plurality of through holes. Hansen discloses bicomponent synthesis fiber and process for producing the same.  (Abstract).  Hansen discloses that it is known and conventional in the art to use a hammer mill 36 with arc-shaped screen 50 to allow for the extraction of homogenous blended fibers from the hammer mill into an air chamber (Fig. 4 below).  It would have been obvious for one of ordinary skill in the art to use the hammer mill with screen taught by Hansen and would have been motivated to do so because he would recognize that such a combination allows for the control of the size of the pulverized pieces that are used to make the absorbent pad since said size is controlled by the mesh/screen on the hammer mill.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the hammer mill with screen of Hansen in the apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of pulverizing an absorbent material for the formation of an absorbent pad.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

    PNG
    media_image3.png
    270
    559
    media_image3.png
    Greyscale


The above references as combined fail to specifically teach or disclose a driving portion for rotating the cylindrical body.  It is the position of the Examiner that using a driving means to rotate the cylindrical body would inherent/obvious since such a driving rotation is required for the cylindrical body to shred/pulverize the materials disclosed by Jackels (column 4, lines 37-45).
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of the above references as combined contains all of the structural limitations of claim 1.
Hence, the apparatus of the above references as combined would be capable of shredding and mixing an absorbent body so that particles of a desired size are capable of being pushed through the mesh through holes to fall into the foraminous carrier since this is how a hammer mill with screen operates.
Claims 2-4 and 8 are drawn to method and material worked upon limitations and are rejected for the same reasons as claim 1 above.  
As to claim 6, the device of claim 1 is taught as seen above.  Jackels discloses that the chamber portion increases in size towards its bottom (Fig. 3).
As to claim 7, the apparatus of claim 1 is taught as seen above.  Jackels discloses that the transport members also press the material being transported which would have a biasing force pressing against the material so as to create enough friction to grab and move the material into the mixing chamber.
As to claim 10, the apparatus of claim 1 is taught as seen above.  Daniels discloses that the stacking portion includes a plate-shaped air circulation member provided with a plurality of through holes and a frame member that is disposed on the air circulation member and forms the recessed portion, and the suction unit suctions air from the internal space via the air circulation member (Fig. 5 above).
As to claim 11, the apparatus of claim 1 is taught as seen above.  The apparatus of the above references as combined would have a stacking portion configured detachably from a wall body that constitutes a side surface of the chamber portion so as to allow the stacking member to rotate as seen in the drawings of Jackels and Hansen above. 
As to claim 12, the apparatus of claim 1 is taught as seen above.  The above references fail to specifically teach or disclose whether the size of the chamber portion has a length of 10 to 100 cm in a vertical direction and a maximum length of 10 to 100 cm in a lateral direction.  It would have been obvious to modify the method to produce absorbent bodies of the claimed size range because limitations relating to the size of an object are not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackels (US 9943446), Daniels et al. (US 6982052) and Hansen et al. (US 5456982) as applied to claims 1-4, 6-8 and 10-12 above, and further in view of Ribble et al. (US 5429788) and Ogasawara et al. (US 9033018).
As to claim 9, the apparatus of claim 1 is taught as seen above.  The apparatus of the above references as combined fail to specifically teach or disclose that the chamber portion includes at least one guide member to guide material downward.  It is the position of the Examiner that using guide members in a chamber portion is well known and conventional in the art and would have been obvious to one of ordinary skill at the time of the invention.  Both Ribble (Fig. 2) and Ogasawara (Fig. 5A) disclose that it is known and conventional in the art to place guide members into a chamber portion to guide absorbent members down to a desired area on a suction unit when making absorbent pads.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the guide members of Ribble or Ogasawara in the apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of guiding absorbent material downward in a chamber portion to a desired location upon a suction unit.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.  Examiner will address only those arguments pertinent to the rejection above.  
Applicant argues on pages 5 and 6 that none of the prior art teaches or discloses the plate mesh as described, which functions to further mix and shear the absorbent fibers between the cylindrical body and arc-shaped using an arch-shaped plate mesh.  This argument is not persuasive since, as seen in the rejection above, the apparatus of the above references as combined has the recited hammer mill with arch-shaped mesh for allowing particles of a desired sized to pass through once pulverization has made said particles the desired size.  Furthermore this argument is based off of materials worked upon and method limitations which do not overcome the rejection above in which the apparatus of the above references as combined meets all of the claimed structural limitations of Applicant’s invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        March 27, 2021